Citation Nr: 0502224	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  03-33 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of dental 
trauma for the purposes of outpatient dental treatment.

3.  Entitlement to service connection for eye/vision problems 
secondary to radioactive acid.

4.  Entitlement to service connection for a chronic skin 
disorder/damage to the face/neck, and other sensitive areas, 
due to radioactive acid, sulfuric acid, mutilation with sharp 
objects, and face shot with radioactive projectile.

5.  Entitlement to service connection for a head/brain injury 
due to radiation exposure and drugs administered by the 
military.

6.  Entitlement to service connection for circulation 
problems caused by injection of phosphorous solution.

7.  Entitlement to service connection for swollen corpuscles, 
lesions, and scarring.

8.  Entitlement to service connection for knife/stab wounds 
to the right earlobe, head, and neck.

9.  Entitlement to service connection for damage to the 
integumentory (skin) system).

10.  Entitlement to service connection for schizophrenia, 
delusions, and neurosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
August 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for post-traumatic 
stress disorder, for residuals of dental trauma for the 
purposes of outpatient dental treatment, for eye/vision 
problems secondary to radioactive acid, for a chronic skin 
disorder/damage to the face/neck, and other sensitive areas, 
due to radioactive acid, sulfuric acid, mutilation with sharp 
objects, and face shot with radioactive projectile, for a 
head/brain injury due to radiation exposure and drugs 
administered by the military, for circulation problems caused 
by injection of phosphorous solution, for swollen corpuscles, 
lesions, and scarring, for knife/stab wounds to the right 
earlobe, head, and neck, for damage to the integumentory 
(skin) system), and for schizophrenia, delusions, and 
neurosis. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 2004.  A transcript 
of this hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the March 2004 hearing, the veteran indicated at the 
beginning of the hearing that he wanted to amend the topic 
before the Board.  He stated that he wanted to address the 
topic of lack of evidence in support of his claim for service 
connection for disability.  He stated that he had attempted 
to find evidence in support of his claim, that he had been 
unsuccessful so far, and that he had notified the RO that he 
wanted more time to search for evidence.  He stated that he 
needed as much time as it would take the federal agency to 
send the evidence he had requested.  The veteran indicated 
that he was in the process of requesting form HHS 596 and 
optional form 310, that he had submitted a request to the 
Department of Health and Human Services, and that they had 
responded.  He stated that he had information from that 
agency.

The veteran also noted that he had been in physical contact 
with members of the United States Armed Services Subcommittee 
that witnessed the human subject research project that was 
conducted by Lawrence Livermore National Laboratory, and that 
he was in the process of finding out what the funding agency 
was so that he could request evidence.  He stated that 
without contacting these people or these agencies, it would 
be useless for him to continue with this claim.

Since the hearing, the veteran has submitted VA outpatient 
treatment reports from 2003 and a letter from the Department 
of Energy indicating that it was processing his request for 
evidence.

The Board finds that remand is appropriate in this case since 
the veteran was clear at the hearing that he wanted more time 
to gather evidence necessary for his claim, and since he has 
indicated that he has information in his possession relevant 
to his claim that he has not submitted to VA.  Further, the 
Department of Energy has indicated that a response to the 
veteran's request for evidence would be forthcoming.

Accordingly, this case is hereby REMANDED for the following 
action:

Provide the veteran with a reasonable 
period of time to submit relevant 
evidence in support of his claim.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




